Opinion filed July 9, 2009 











 








 




Opinion filed July 9, 2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-08-00174-CV
                                           __________
 
                                 DAN EDSWORTH GREER, Appellant
 
                                                             V.
 
                                      DAVID
THOMPSON, Appellee
 

 
                                        On
Appeal from the 132nd District Court
 
                                                          Scurry
County, Texas
 
                                                    Trial
Court Cause No. 22912
 

 
                                             M
E M O R A N D U M   O P I N I O N
The
parties have filed a joint motion asking this court to set aside the trial
court=s judgment
without regard to the merits and to remand the cause for further consideration
in the trial court consistent with the parties agreement.  The motion is
granted. 
Pursuant
to the parties agreement, the judgment of the trial court is reversed, and the
cause is remanded.
 
July 9, 2009                                                                             PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.